 1                                                           THE HONORABLE JAMES L. ROBART

 2

 3

 4                          IN THE UNITED STATES DISTRICT COURT
 5                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     LARRY G. PHILPOT,
 7                                                      Case No.: 2:20-cv-01564-JLR
                     Plaintiff,
 8                                                      STIPULATION AND [PROPOSED]
             v.
                                                        ORDER TO EXTEND DEADLINES FOR
 9                                                      INITIAL DISCLOSURES AND JOINT
     PEMCO MUTUAL INSURANCE                             STATUS REPORT AND DISCOVERY
10   COMPANY,                                           PLAN
11                  Defendant.                          NOTE ON MOTION CALENDAR:
                                                        June 18, 2021
12

13

14                                            STIPULATION

15          Pursuant to Local Civil Rules 7 and 10(g), the parties, through their undersigned

16   counsel of record, hereby request from the Court an extension of 45 days to the deadlines for

17   the parties to serve their initial disclosures and submit a joint status report and discovery plan.

18          The Court initially set the deadlines for the parties to serve initial disclosures and

19   submit a joint status report and discovery plan under FRCP 26(f) and Local Civil Rule 26(f) as

20   June 14, 2021 and June 21, 2021, respectively (Dkt. 17). On June 14, 2021, pursuant to the

21   parties’ request, the Court extended the deadline for the parties to serve initial disclosures to

22   June 21, 2021. The parties hereby stipulate and agree that these deadlines should be extended

23   by an additional 45 days, to August 5, 2021, for the reasons set forth below.

24          Good cause exists to extend these deadlines because the parties are engaged in

25   settlement negotiations that may resolve their dispute. The requested deadline extensions will

26   permit the parties to devote their time and efforts toward reaching a potential settlement, rather

27   than toward discovery and related litigation tasks that may ultimately prove to be unnecessary.

     STIPULATION AND [PROPOSED] ORDER TO EXTEND                      SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                            701 FIFTH AVENUE, SUITE 5400
     INITIAL DISCLOSURES AND JOINT STATUS REPORT                          SEATTLE, WASHINGTON 98104-7092
     Case No. 2:20-cv-01564-JLR                1                                   (206) 622-4900
 1           For these reasons, the parties request that the Court extend the deadlines for the parties
 2   to serve initial disclosures and submit a joint status report and discovery plan as follows:
 3
             Initial Disclosures Pursuant to FRCP 26(a)(1):                August 5, 2021
 4
             Combined Joint Status Report and Discovery Plan
 5           as Required by FRCP 26(f) and Local Civil Rule 26(f):         August 5, 2021
 6

 7
                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 8

 9                                   Dated this 18th day of June 2021.

10

11    HOERSCHELMANN DIETZ PLLC                          SEED IP LAW GROUP LLP

12    s/Nathan A. Hoerschelmann                          s/Thomas A. Shewmake
      Nathan A. Hoerschelmann, Esq.                     E. Russell Tarleton, WSBA No. 17006
13    Washington Bar No. 33592                          Thomas A. Shewmake, WSBA No. 50765
14    1143 Martin Luther King Jr Way #145               701 Fifth Avenue, Suite 5400
      Seattle, Washington 98122                         Seattle, WA 98104
15    Tel: (206) 953-8735                               Telephone: (206) 622-4900
      Email: nathan@hdpnw.com                           Facsimile: (206) 682-6031
16                                                      Email: RussT@seedip.com
      Attorneys for Plaintiff                           Email: TomShewmake@seedip.com
17

18                                                      Attorneys for Defendant

19
     8030659_1
20

21

22

23

24

25

26

27

     STIPULATION AND [PROPOSED] ORDER TO EXTEND                     SEED INTELLECTUAL PROPERTY LAW GROUP LLP
                                                                           701 FIFTH AVENUE, SUITE 5400
     INITIAL DISCLOSURES AND JOINT STATUS REPORT                         SEATTLE, WASHINGTON 98104-7092
     Case No. 2:20-cv-01564-JLR                2                                  (206) 622-4900
 1                                       [PROPOSED] ORDER

 2         Pursuant to stipulation, it is so ordered.

 3         DATED this 21st day of June, 2021.
 4

 5

 6

 7
                                                        A
                                                  THE HONORABLE JAMES L. ROBART
                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND [PROPOSED] ORDER TO EXTEND
     INITIAL DISCLOSURES AND JOINT STATUS REPORT
     Case No. 2:20-cv-01564-JLR                3
